In an action, inter alia, to recover damages for unfair competition, defendants appeal (1) from an order of the Supreme Court, Westchester County, entered October 4,1977, which, inter alia, granted plaintiff’s motion for a preliminary injunction enjoining any further use by defendants of certain catalog cards containing business information and further contact by *1049defendants with plaintiff’s past, present and future employees and (2) as limited by their brief, from so much of an order of the same court, entered September 13, 1977, as, upon reargument, adhered to a prior order of the same court, entered July 7, 1977, which only partially granted defendants’ motion to strike interrogatories. Order entered October 4, 1977, affirmed. Order entered September 13, 1977 modified, by adding thereto, after the provision that the order entered July 7, 1977 is adhered to, the following: "except that the phrase 'the nature of the transaction’ is stricken from interrogatory number 11.” As so modified, order affirmed insofar as appealed from. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. The order of October 4, 1977, which enjoined defendants from making any use of plaintiff’s "catalog cards” and directed their return was proper. The order of September 13, 1977 has been modified to the extent indicated since defendants should not be required to divulge information concerning recommendations made to customers. Such information can be considered a legitimate trade secret. Titone, J. P., Suozzi, Margett and O’Connor, JJ., concur.